United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1882
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Joan Myrna Reudas-Vargas

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                           Submitted: October 31, 2019
                            Filed: November 5, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Joan Myrna Reudas-Vargas appeals the district court’s1 judgment entered upon
her guilty plea to theft of government property with regard to her receipt of social

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
security disability benefits after an unreported period of work. Her counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Reudas-Vargas should have been permitted to withdraw her
guilty plea. In a pro se brief, Reudas-Vargas mentions her status as medically
disabled, a limitations period, the lack of administrative proceedings, and being
coerced to plead guilty.

       Following our review of the record, including the plea agreement and colloquy,
we conclude that Reudas-Vargas knowingly and voluntarily entered her guilty plea,
and that the district court did not abuse its discretion in denying her motion to
withdraw it. See United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008)
(reviewing for abuse of discretion denial of motion to withdraw guilty plea, and
reviewing de novo whether plea was knowing and voluntary; defendant must
establish “fair and just” reason to withdraw plea after its acceptance); see also
Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (noting defendant’s
representations during plea-taking carry strong presumption of verity). Aside from
any voluntariness argument, we conclude that Reudas-Vargas’s pro se arguments are
largely waived by her guilty plea, see United States v. Limley, 510 F.3d 825, 827 (8th
Cir. 2007), as well as by the appeal waiver contained in her plea agreement, see
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). We also decline to consider
any ineffective-assistance claim because the record is insufficiently developed. See
United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006).

     Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we have found no non-frivolous issue for review. We grant
counsel’s motion to withdraw, deny Reudas-Vargas’s motion for appointment of new
counsel, and affirm the district court’s judgment.
                       ______________________________




                                         -2-